Citation Nr: 9911870	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 40 percent disability rating 
for low back pain with left sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in effect, implemented a proposal 
to reduce the veteran's disability rating for his service-
connected back condition from 40 percent to 20 percent which 
had been executed in October 1994.


FINDING OF FACT

The veteran limited his claim to entitlement to restoration 
of the 40 percent disability rating for his service-connected 
back condition, and the 40 percent disability rating has been 
restored.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to the 
claim of entitlement to restoration of a 40 percent 
disability rating for low back pain with left sciatica before 
the Board for appellate review.  38 U.S.C.A. §§ 511 and 7104 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1994, the veteran underwent routine VA physical 
examinations.  An October 1994 rating decision then proposed 
reduction of the disability rating for his service-connected 
back condition from 40 percent to 20 percent.  The veteran 
submitted a statement in November 1994 regarding the pain he 
continued to suffer from his back condition.  A rating 
decision of January 1995 implemented the proposed reduction 
and reduced the disability rating for the veteran's back 
condition to 20 percent, effective April 1, 1995.  In his 
notice of disagreement, the veteran stated that he disagreed 
with the reduction in his rating, and he requested "re-
instatement of [his] previous percentage" in his substantive 
appeal.  

The veteran underwent another VA physical examination in June 
1996, and a July 1996 rating decision restored the 40 percent 
disability rating for his back condition, effective the date 
of the prior reduction.  The RO subsequently issued a 
Supplemental Statement of the Case on the issue of 
entitlement to a disability rating in excess of 40 percent, 
and that was the issue certified to the Board on appeal.

However, the veteran has at no time filed a claim for an 
increased rating or maintained that his back disability was 
worse than that contemplated by the previously assigned 40 
percent evaluation.  He filed a notice of disagreement in 
response to the reduction of the disability rating for his 
back condition, and he has only asked for "re-instatement" 
of the prior 40 percent evaluation in pursuing his appeal.  
That claim has been granted in full, and the Board does not 
now have an increased rating claim on appeal.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
("[t]his is a rating reduction case, not a rating increase 
case."). 

The jurisdiction of the Board extends to all questions in a 
matter which under 38 U.S.C.A. § 511 is subject to decision 
by the Secretary.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998).  The Board finds that the RO's action in July 1996 was 
a full grant of the benefit sought, and that there is no 
longer an outstanding issue of fact or law pertaining to the 
veteran's claim.  See, e.g., Grantham v. Brown, 114 F .3d 
1156 (1997).  Since there is no longer a case or controversy, 
the appeal must be dismissed.


ORDER

Entitlement to restoration of a 40 percent disability rating 
for low back pain with left sciatica having been granted, the 
appeal is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

